DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, filed June 28, 2022, with respect to claim 8 have been fully considered and are persuasive.  The objection of May 31, 2022 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed June 28, 2022, with respect to claims 8 and 22 have been fully considered and are persuasive.  The rejection of May 31, 2022 has been withdrawn.
Status of the Claims
Claims 1-7 and 17-20 are canceled.  Claims 8-16 and 21-31 are present for examination. 

Allowable Subject Matter
Claims 8-16 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record, Song (US 2020/0185408), Dong (US 2013/0107628), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 8 (from which claims 9-16 and 21 depend), in a different process than the DSG cut opening, a second DSG cut opening in the staircase region and extending along the lateral direction; depositing a dielectric material to respectively fill up the DSG cut opening and the second DSG cut opening.
	Regarding Claim 22 (from which claims 23-29 depend), forming, in a different process than the DSG cut opening, a second DSG cut opening between and parallel to the slit structures in the staircase region of the dielectric stack.	Regarding Claim 30 (from which claim 31 depends), forming a plurality of channel holes aligned and overlapped with the DSG cut opening in the core region in the lateral direction; forming a plurality of dummy channel structures in the plurality of channel holes  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819